Title: From George Washington to Samuel Huntington, 13 December 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor Decr 13th 1780.
                        
                        I have been honored with your Excellency’s favors of the 29th Novr and 4th instant. I shall communicate to
                            the Officers of the Army such of the Resolves as relate to them—I would beg leave to remark on that of the 29th Novr
                            respecting the payment for wounded and disabled Horses—that it makes no provision for any that may be left wounded upon
                            the field, and of course lost to the owners—All the former Resolves confined the payment solely to Horses killed in
                            action—the present makes it a condition, that the Horses wounded and disabled shall, upon payment of the value, be
                            delivered up to the Quarter Mastr Genl—I recollect several instances of Officers who left their Horses wounded upon the
                            Field, and who could not recover the value of them, because the words of the former Resolves, restricted the Qr Master
                            General to the payment for those killed in action.
                        I have received information from a person with whom I am unacquainted, but who I know has been employed to
                            gain intelligence, that another embarkation was going on at New York the 8th instant, and that he had himself seen the
                            greatest part of the Troops go on board. The Detachment was to be commanded by Generals Knyphausen and Phillips, and to
                            consist of 1 Battalion British Grenadiers—1 Battalion Lt Infantry—1 Battalion Hessian Grenadiers—42d British
                            Regt—Knyphausen’s Regt—2 Troops light Dragoons, and a Draft of 5 Men from each Company of the remaining part of the Army.
                            The destination was kept a secret, the Southward was the general conjecture—I have communicated the intelligence to
                            Governors Lee, Jefferson & Nash, and to General Greene.
                        I have been under the necessity of discharging the New Levies before the expiration of their time, for want
                            of Bread, of which we have yet but a very scant supply—and if our Magazines do not receive an addition before the River is
                            obstructed, and the Roads broken up, I foresee the greatest distress. I have the honor to be With the Most perfect respect
                            Your Excellencys Most Obedt Hble Servt
                        
                            Go: Washington
                        
                    